Title: To John Adams from William Eustis, 31 July 1812
From: Eustis, William
To: Adams, John



Sir,
Washington July 31. 1812.

Accustomed to receive your recommendations in the nature of commands I regret that at present there is no vacancy for the second Mr Norton. By accounts from General Hull of the 14th. instant it appears that our troops in upper Canada have hitherto met with little or no opposition. He is probably about this time in the neighbourhood of fort Malden, where he may meet a warmer reception; unless as is more than possible they should evacuate the post.
With great respect / I am / Dear Sir, / your obedt. servt.
W. Eustis.
